Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), is made effective as of
SEPTEMBER 19, 2013 (the “Effective Date”), by and among 112359 FACTOR FUND, LLC
(“Buyer”) and GTX CORP. (“Company”). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in that
certain Security Agreement entered into on even date herewith by and between
Company and Buyer.

WITNESSETH

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(2), Rule 506 of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”);

WHEREAS, Buyer holds that certain amended and restated convertible debenture
numbered GTXO – 59FF 101 issued by the Company (“First Debenture”);

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer, as provided
herein, and the Buyer shall purchase the Securities, which shall be convertible
into shares of the Company’s common stock, par value $0.001 (the “Common Stock”
and, as converted, the “Conversion Shares”), in exchange for certain
consideration payable on the terms set forth herein (the “Purchase Price” and
the “Subscription Amount”); and,

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering certain other agreements and
instruments, including that certain Security Agreement, Pledge Agreement, Escrow
Agreement, Consulting Agreement, and other documents, agreements and instruments
to be executed and delivered in connection therewith and herewith, all of which
constitute part of this transaction (collectively, the “Transaction Documents”).

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer hereby agree as follows:

1.                   PURCHASE AND SALE OF SECURITIES

(a)                 The Securities. Subject to the terms and conditions set
forth in this Agreement, the Buyer shall purchase from the Company and the
Company shall issue to Buyer a convertible debenture with a principal balance of
$901,000.00 in substantially the same form as the form of debenture attached
hereto as Exhibit A (the “Third Debenture”).

(b)                 The Purchase Price. Buyer shall purchase the eight (8)
obligations specified in the Third Debenture (each, an “Obligation”) in exchange
for U.S. cash funds in an amount equal in the aggregate to forty seven and
17/100 percent (47.17%) of the principal balance of each Obligation, for a total
purchase price for the Third Debenture of $425,000.00 (the “Purchase Price”),
which amount shall be paid to the Company, and the corresponding Obligation
shall be purchased, in accordance with the following schedule:

Obligation Number Funding Date Purchase Price Obligation Amount 1 September 19,
2013 $75,000 $159,000 2 October 14, 2013 $50,000 $106,000 3 November 15, 2013
$50,000 $106,000 4 December 13, 2014 $50,000 $106,000 5 January 17, 2014 $50,000
$106,000 6 February 14, 2014 $50,000 $106,000 7 March 14, 2014 $50,000 $106,000
8 April 18, 2014 $50,000 $106,000 Total   $425,000 $901,000

Buyer and Company hereby agree that the Obligations in the Third Debenture shall
be convertible into shares of Company Common Stock only if and to the extent
that the corresponding portion of the Purchase Price has been paid.



1

 

 

(c)                 Second Debenture. In further consideration of the
undertakings by Buyer hereunder, at the Closing the Company shall issue Buyer a
convertible debenture with a principal balance of $200,000.00 in substantially
the same form as the form of debenture attached hereto as Exhibit B (the “Second
Debenture” and, together with the Third Debenture, the “Securities”).

(d)                 The Closing. The Closing of the issuance, purchase and sale
of the Securities shall take place at 10:00 a.m. Eastern Standard Time on the
second (2nd) business day following the date hereof, subject to notification of
satisfaction of the conditions to the Closing set forth herein and in Sections 6
and 7 below (or such later date as is mutually agreed to by the Company and the
Buyer) (the “Closing Date”).

2.                   BUYER’S REPRESENTATIONS AND WARRANTIES

Buyer represents and warrants that:

(a)                 Investment Purpose. Buyer is acquiring the Securities and,
upon conversion of Securities, the Buyer will acquire the Conversion Shares then
issuable, for its own account for investment only and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempted under the Securities Act;
provided, however, that by making the representations herein, such Buyer
reserves the right to dispose of the Conversion Shares at any time in accordance
with or pursuant to an effective registration statement covering such Conversion
Shares or an available exemption under the Securities Act.

(b)                 Accredited Investor Status. Buyer is an “Accredited
Investor” as that term is defined in Rule 501(a)(3) of Regulation D.

(c)                 Information. Buyer and its advisors (and his or, its
counsel), if any, have been furnished with all materials relating to the
business, finances and operations of the Company and information it deemed
material to making an informed investment decision regarding his purchase of the
Securities and the Conversion Shares, which have been requested by Buyer. Buyer
and its advisors, if any, have been afforded the opportunity to ask questions of
the Company and its management. Neither such inquiries nor any other due
diligence investigations conducted by Buyer or its advisors, if any, or its
representatives shall modify, amend or affect Buyer’s right to rely on the
Company’s representations and warranties contained in Section 3 below. Buyer
understands that its investment in the Securities and the Conversion Shares
involves a high degree of risk. Buyer is in a position regarding the Company,
which, based upon employment, family relationship or economic bargaining power,
enabled and enables Buyer to obtain information from the Company in order to
evaluate the merits and risks of this investment. Buyer has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities
and the Conversion Shares.

(d)                 Authorization, Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of such Buyer and is a
valid and binding agreement of Buyer enforceable in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(e)                 Due Formation of Corporate and Other Buyer. Buyer has been
formed and validly exists and has not been organized for the specific purpose of
purchasing the Securities and is not prohibited from doing so.

3.                   REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Buyer that, except as set forth in
the SEC Documents (as defined herein):

(a)                 Organization and Qualification. The Company and its
Subsidiaries are corporations duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are incorporated, and
have the requisite corporate power to own their properties and to carry on their
business as now being conducted. Each of the Company and its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
Company and its Subsidiaries taken as a whole.

2

 



(b)                 Authorization, Enforcement, Compliance with Other
Instruments. (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement and the other Transaction Documents and to
issue the Securities and the Conversion Shares in accordance with the terms
hereof and thereof, (ii) the execution and delivery of the Transaction Documents
by the Company and the consummation by it of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the
Securities the Conversion Shares and the reservation for issuance and the
issuance of the Conversion Shares issuable upon conversion or exercise thereof,
have been duly authorized by the Company’s Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders, (iii) the Transaction Documents have been duly executed and
delivered by the Company, (iv) the Transaction Documents constitute the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

(c)                 Capitalization. The authorized capital stock of the Company
consists of 1,000,000,000 shares of Common Stock, par value $0.001 per share, of
which about 106,000,000 shares of Common Stock are issued and outstanding as of
the date hereof, and 10,000,000 shares of preferred stock, of which zero (0)
shares are issued and outstanding as of the date hereof. All of such outstanding
shares have been validly issued and are fully paid and nonassessable. Except as
disclosed in the SEC Documents (as defined in Section 3(f)), no shares of Common
Stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company. Except as (i) disclosed in
the SEC Documents, (ii) with respect to the issuance of shares of Common Stock
to persons who previously subscribed for shares of Common Stock in the amount of
13,500,000 shares that have not yet been issued as of the date of this
Agreement, and (iii) 1,750,000 shares of Company Common Stock issuable to a
third party on or before the Closing Date, (x) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating either to or rights convertible into any shares of capital
stock of the Company or any of its subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (y) there are no agreements or arrangements
under which the Company or any of its subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except pursuant to an
S-8 Registration Statement to be filed with respect to the Consultants’ Shares
(other than with respect to any consultant who is an officer or director of the
Company) and (z) there are no outstanding registration statements or comment
letters from the SEC or any other regulatory agency. There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement. The
Company has furnished to the Buyer true and correct copies of the Company’s
Articles of Incorporation, as amended and as in effect on the date hereof (the
“Articles of Incorporation”), and the Company’s By-laws, as in effect on the
date hereof (the “By-laws”), and the terms of all securities convertible into or
exercisable for Common Stock and the material rights of the holders thereof in
respect thereto other than stock options issued to employees and consultants.

(d)                 Issuance of Securities. The Securities are duly authorized
and, upon issuance in accordance with the terms hereof, shall be duly issued,
fully paid and nonassessable, are free from all taxes, liens and charges with
respect to the issue thereof. The Conversion Shares issuable upon conversion of
the Securities have been duly authorized and reserved for issuance, subject to
the Company’s shareholders’ approval of the authorization of additional shares
of Common Stock. Upon conversion or exercise in accordance with the Securities
the Conversion Shares will be duly issued, fully paid and nonassessable.

(e)                 No Conflicts. Except as disclosed in the SEC Documents, the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby will
not (i) result in a violation of the Articles of Incorporation, any certificate
of designations of any outstanding series of preferred stock of the Company or
the By-laws or (ii) conflict with or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company or any of its subsidiaries is bound or
affected. Except as disclosed in the SEC Documents, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, or any material contract, agreement, mortgage, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or its subsidiaries. The business of the Company and
its subsidiaries is not being conducted, and shall not be conducted in violation
of any material law, ordinance, or regulation of any governmental entity. Except
as specifically contemplated by this Agreement and as required under the
Securities Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof or thereof. Except as disclosed in
the SEC Documents, all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company and its subsidiaries are unaware of any facts or circumstance, which
might give rise to any of the foregoing.

3

 



(f)                  SEC Documents: Financial Statements. The Company shall file
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC under of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (all of the foregoing filed prior to the date
hereof or filed or amended after the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to as the “SEC
Documents”). The Company has delivered to the Buyer or their representatives, or
made available through the SEC’s website at http://www.sec.gov, true and
complete copies of the SEC Documents. As of their respective dates, the
financial statements of the Company disclosed in the SEC Documents (the
“Financial Statements”) complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
Financial Statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and, fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Buyer acknowledges
that the Company is current in its filing of SEC Documents. No other information
provided by or on behalf of the Company to the Buyer which is not included in
the SEC Documents, including, without limitation, information referred to in
this Agreement, contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(g)                 10(b)-5. The SEC Documents do not include any untrue
statements of material fact, nor do they omit to state any material fact
required to be stated therein necessary to make the statements made, in light of
the circumstances under which they were made, not misleading.

(h)                 Absence of Litigation. Except as disclosed in the SEC
Documents, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending against or affecting the Company, the Common Stock or any of the
Company’s subsidiaries, wherein an unfavorable decision, ruling or finding would
(i) have a material adverse effect on the transactions contemplated hereby (ii)
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or any of the
documents contemplated herein, or (iii) except as expressly disclosed in the SEC
Documents, have a material adverse effect on the business, operations,
properties, financial condition or results of operations of the Company and its
subsidiaries taken as a whole.

(i)                   Acknowledgment Regarding Buyer’s Purchase of the
Securities. The Company acknowledges and agrees that the Buyer is acting solely
in the capacity of an arm’s length purchaser with respect to this Agreement and
the transactions contemplated hereby. The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the
Securities or the Conversion Shares. The Company further represents to the Buyer
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation by the Company and its representatives.

(j)                   No General Solicitation. Neither the Company, nor any of
its affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities or the Conversion Shares.

(k)                 No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Securities or the Conversion Shares under the Securities Act or cause this
offering of the Securities or the Conversion Shares to be integrated with prior
offerings by the Company for purposes of the Securities Act.

4

 



(l)                   Internal Accounting Controls. Except as set forth in the
SEC Documents, the Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, and (iii) the
recorded amounts for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(m)                No Material Adverse Breaches, etc. Except as set forth in the
SEC Documents, neither the Company nor any of its subsidiaries is subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in the judgment of the Company’s officers has or is
expected in the future to have a material adverse effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries. Except as set forth in the SEC Documents,
neither the Company nor any of its subsidiaries is in breach of any contract or
agreement which breach, in the judgment of the Company’s officers, has or is
expected to have a material adverse effect on the business, properties,
operations, financial condition, results of operations or prospects of the
Company or its subsidiaries.

(n)                 Tax Status. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Company know of no basis for any such claim.

(o)                 Certain Transactions. Except as set forth in the SEC
Documents, and except for arm’s length transactions pursuant to which the
Company makes payments in the ordinary course of business upon terms no less
favorable than the Company could obtain from third parties, none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, consultants,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

(p)                 Rights of First Refusal. The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.

4.                   COVENANTS

(a)                 Best Efforts. Each party shall use its best efforts timely
to satisfy each of the conditions to be satisfied by it as provided in Sections
6 and 7 of this Agreement.

(b)                 Form D. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary to
qualify the Securities , or obtain an exemption for the Securities for sale to
the Buyer at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States, and shall provide
evidence of any such action so taken to the Buyer on or prior to the Closing
Date.

(c)                 Reporting Status. Until the earlier of (i) the date as of
which the Buyer may sell all of the Conversion Shares without restriction
pursuant to the provisions applicable to non-affiliates under Rule 144
promulgated under the Securities Act (or successor thereto), or (ii) the date on
which (A) the Buyer shall have sold all the Conversion Shares and (B) none of
the Securities are outstanding (the “Registration Period”), the Company shall
file in a timely manner all reports required to be filed with the SEC pursuant
to the Exchange Act and the regulations of the SEC thereunder, and the Company
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination.

5

 



(d)                 Reservation of Shares. The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the issuance of all of the Conversion Shares due to Buyer upon
conversion of any derivative security now or hereinafter held by Buyer,
including, without limitation, the First Debenture, the Second Debenture and the
Third Debenture (collectively, the “59FF Debentures”). A default event under
this Agreement and the 59FF Debentures shall occur if the Company does not have
available such number of shares of Common Stock as shall be necessary to effect
the issuance of all of the Conversion Shares due to Buyer upon conversion of the
59FF Debentures for a period of greater than 45 consecutive days commencing 60
days after the Closing Date.

(e)                 Listings or Quotation. The Company shall maintain the Common
Stock’s authorization for quotation on the OTCQB or another U.S. public stock
trading market or stock exchange.

(f)                  Fees and Expenses. Each of the Company and the Buyer shall
pay all costs and expenses incurred by such party in connection with the
negotiation, investigation, preparation, execution and delivery of the
Transaction Documents.

(g)                 Corporate Existence. So long as any of the Securities remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”) unless, prior
to the consummation an Organizational Change, the Company obtains the written
consent of Buyer. In any such case, the Company will make appropriate provision
with respect to such holders’ rights and interests to insure that the provisions
of this Section 4(g) will thereafter be applicable to the Securities.

(h)                 Transactions With Affiliates. So long as any Securities are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, person who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) or with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest
(each a “Related Party”), except for (a) customary employment and consulting
arrangements and benefit programs on reasonable terms, (b) any investment in an
Affiliate of the Company, (c) any agreement, transaction, commitment, or
arrangement on an arms-length basis on terms no less favorable than terms which
would have been obtainable from a person other than such Related Party, (d) any
agreement transaction, commitment, or arrangement which is approved by a
majority of the disinterested directors of the Company, for purposes hereof, any
director who is also an officer of the Company or any subsidiary of the Company
shall not be a disinterested director with respect to any such agreement,
transaction, commitment, or arrangement. “Affiliate” for purposes hereof means,
with respect to any person or entity, another person or entity that, directly or
indirectly, (i) has a ten percent (10%) or more equity interest in that person
or entity, (ii) has ten percent (10%) or more common ownership with that person
or entity, (iii) controls that person or entity, or (iv) shares common control
with that person or entity. “Control” or “controls” for purposes hereof means
that a person or entity has the power, direct or indirect, to conduct or govern
the policies of another person or entity. Nothing in this Section 4(h) shall
preclude the Company from filing the S-8 Registration Statement as provided in
Section 3(c).

(i)                   Transfer Agent. The Company covenants and agrees that, in
the event that the Company’s agency relationship with the transfer agent should
be terminated for any reason prior to a date which is two (2) years after the
Closing Date, the Company shall immediately appoint a new transfer agent and
shall require that the new transfer agent execute and agree to be bound by the
terms of the Transfer Agent Instructions (as defined herein).

(j)                   Current Filings. The Company shall file all reports
required under Section 13 of the Securities Exchange Act of 1934 within the time
parameters mandated by the Rules of the Securities and Exchange Commission.

 

(k)                 Affiliate Conversion. A $100,000 portion of the Company’s
outstanding balance due to Patrick Bertagna shall be converted into common
shares of the Company at a rate equal to no less than $0.01 per share within 30
days of the Closing Date.

6

 



(l)                   Consulting Agreement. The Company shall execute a mutually
agreeable consulting agreement (“Consulting Agreement”) with Core Strategic
Services, LLC (“CSS”) within 5 business days of the Closing Date.

(m)                Right of First Refusal. In the event that the Company intends
to issue additional securities in exchange for additional financing at any time
prior to the date upon which all amounts due under any debt now or hereinafter
held by Buyer, including, without limitation, the 59FF Debentures (each, a
“Proposed Financing”), the Company hereby grants Buyer the right of first
refusal (“ROFR”) to participate in whole or in part in the Proposed Financing
and to purchase any portion to all of the Proposed Securities on terms that are
at least as favorable to Buyer as to any third party that has offered to
participate in the Proposed Financing; provided, however, that (i) Buyer shall
issue Company a written notice confirming Buyer’s exercise of its ROFR and
intention to participate in such Proposed Financing subject to execution of
mutually agreeable definitive agreements (“ROFR Exercise Notice”) within no more
than fifteen (15) days of Buyer’s receipt of the Company’s written notice in
respect of each such Proposed Financing (“ROFR Notice”), which notice shall
include a copy of any third party proposals received by Company in connection
with such Proposed Financing; and, that (ii) Buyer shall forfeit its right to
participate in the specific Proposed Financing described in the Company’s ROFR
Notice if Buyer fails to provide its timely ROFR Exercise Notice for any such
Proposed Financing.

(n)                 Favored Nation. So long as any amounts under the Third
Debenture are outstanding, the Company shall not, without the prior written
consent of the Buyer, issue or sell any shares of Company capital stock, or
issue or sell any derivative, warrant, option, right, contract, call, or other
security instrument granting the holder thereof, the right to acquire shares of
Company capital stock without consideration or for a consideration per share
basis less than the fifty percent (50%) of the weighted average Conversion Price
(as such term is defined in the Third Debenture) (the “WAP”) received by the
Buyer upon conversion of any Company securities now and hereinafter owned by
Buyer, including, without limitation, the 59FF Debentures (which lower per share
third party basis shall be referred to herein as the “Threshold Price”). In the
event and to the extent that the Company issues any shares of Company capital
stock to any third party on a per share basis less than the WAP, then the
Company shall issue additional shares of Company Common Stock (or other class of
Company capital stock as may be applicable) to Buyer until such time as the WAP
is equal to the Threshold Price based on a lookback period of 120 days (the
“Lookback Period”) for all conversions occurring during that Lookback Period.

(o)                 Further Assurances; Cooperation. The Company shall use its
best efforts to cooperate with the Company and to diligently perform under the
Transaction Documents. At and after the Closing, the Company shall execute and
deliver such further instruments of conveyance and transfer as Buyer may
reasonably request to convey and transfer effectively to Buyer the Securities
and any and all amounts and shares of Common Stock due and payable thereunder.

5.                   TRANSFER AGENT INSTRUCTIONS

(a)                 The Company shall issue the Transfer Agent Instructions to
its transfer agent in the form attached hereto as Exhibit C for the purpose of
having certificates issued, registered in the name of the Buyer or its
respective nominee(s), for the Conversion Shares (as such term is defined in the
Third Debenture) representing such amounts of Securities as specified from time
to time by the Buyer to the Company upon conversion of the Securities, for
interest owed pursuant to the Securities, and for any Liquidated Damages (as
such term is defined in the Third Debenture) or other amount that may be payable
under the Transaction Documents.

(b)                 The Company shall not change its transfer agent without the
express written consent of the Buyer, which may be withheld by the Buyer in its
sole discretion.

(c)                 The Company warrants that no instruction other than the
Transfer Agent Instructions referred to in this Section 5 will be given by the
Company to its transfer agent and that the Conversion Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement.

(d)                 Nothing in this Section 5 shall affect in any way the
Buyer’s obligations and agreement to comply with all applicable securities laws
upon resale of Conversion Shares. If the Buyer provides the Company with an
opinion of counsel, in form, scope and substance customary for opinions of
counsel in comparable transactions to the effect that registration of a resale
by the Buyer of any of the Conversion Shares is not required under the
Securities Act, the Company shall within two (2) business days instruct its
transfer agent to issue one or more certificates in such name and in such
denominations as specified by the Buyer.

7

 



(e)                 The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the
intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5, that the
Buyer shall be entitled, in addition to all other available remedies, to an
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

6.                   CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL

The obligation of the Company hereunder to issue and sell the Securities to the
Buyer at the Closings is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion: (a) Buyer shall have executed the Transaction Documents and
delivered them to the Company; and (b) Buyer shall have delivered to the Company
the cash portion of the Purchase Price payable at the Closing.

7.                   CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE

The obligation of the Buyer hereunder to purchase the Securities and to pay the
Purchase Price pursuant to Section 1(b) hereof is subject to the satisfaction,
at or before the Closing Date or any Purchase Price payment date, of each of the
following conditions:

(a)                 The Company shall have executed the Transaction Documents,
including, without limitation, the Security Agreement and the Pledge Agreement,
and delivered them to the Buyer.

(b)                 The Company shall have issued, executed and delivered to the
Buyer the Securities, including the Second Debenture and the Third Debenture.

(c)                 The Company shall have delivered to the Escrow Agent (as
such term is defined in the Escrow Agreement) the Pledged Securities.

(d)                 The representations and warranties of the Company shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date). The Company shall have performed,
satisfied and complied in all material respects with the covenants, agreement
and conditions required by this Agreement and the 59FF Debentures to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date or any Purchase Price payment date, and through and including the date upon
which the Purchase Price has been fully paid. If requested by the Buyer, the
Buyer shall have received a certificate, executed by the President of the
Company to the foregoing effect and as to such other matters as may be
reasonably requested by the Buyer.

(e)                 The Company shall have provided to the Buyer a certificate
of good standing on or before September 30, 2013.

(f)                  The Transfer Agent Instructions, in form and substance
satisfactory to the Buyer, shall have been delivered to and acknowledged in
writing by the Company’s transfer agent.

8.                   INDEMNIFICATION

In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Securities and the Conversion Shares hereunder, and in addition to
all of the Company’s other obligations under this Agreement, the Company shall
defend, protect, indemnify and hold harmless the Buyer and each other holder of
the Securities and the Conversion Shares, and all of their officers, directors,
employees and agents (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Buyer Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Buyer
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement,
the other Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, the other Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made by a third
party against such Indemnitee and arising out of or resulting from any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities or the status of
the Buyer or holder of the Securities the Conversion Shares, as a Buyer of
Securities in the Company. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities, which is permissible under applicable law.

8

 



9.                   GOVERNING LAW: MISCELLANEOUS

(a)                 Governing Law. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New Jersey, without
regard to the principles of conflict of laws. The Company and the Buyer
expressly consent to the jurisdiction and venue of the Superior Court of New
Jersey, Bergen County, for any litigation between the parties.

(b)                 Specific Performance. The parties hereto recognize that any
breach of the terms this Agreement may give rise to irreparable harm for which
money damages would not be an adequate remedy, and accordingly agree that any
non-breaching party shall be entitled to enforce the terms of this Agreement by
a decree of specific performance without the necessity of proving the inadequacy
as a remedy of money damages. If specific performance is elected as a remedy
hereunder, such remedy shall be in addition to any other remedies available at
law or equity.

(c)                 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof.

(d)                 Headings; Severability. The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

(e)                 Entire Agreement, Amendments. This Agreement supersedes all
other prior oral or written agreements between the Buyer, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.

(f)                  Notices. Any notices, consents, waivers, or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered (i) upon
receipt, when delivered personally; (ii) upon confirmation of receipt, when sent
by facsimile; (iii) three (3) days after being sent by U.S. certified mail,
return receipt requested, or (iv) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. Each party shall provide five (5) days’ prior written
notice to the other party of any change in address or facsimile number.

(g)                 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
assigns. Neither the Company nor any Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party hereto.

(h)                 No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

(i)                   Publicity. The Company shall issue no press release or
public disclosure involving the Transaction Documents and/or the Financing other
than in filings required by the Exchange Act in the absence of the Buyer’s prior
written consent.

9

 



(j)                   Further Assurances. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(k)                 Termination. In the event that the Closing shall not have
occurred with respect to the Buyer on or before five (5) business days from the
date hereof due to the Company’s or the Buyer’s failure to satisfy the
conditions set forth in Sections 6 and 7 above (and the non-breaching party’s
failure to waive such unsatisfied condition(s)), the non-breaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- SIGNATURE PAGE FOLLOWS]



10

 

IN WITNESS WHEREOF the parties have duly executed, or caused their duly
authorized representative, to execute this Securities Purchase Agreement.

  112359 FACTOR FUND, LLC           By: /s/ Mary Carroll   Name: Mary Carroll  
Title: Manager     GTX CORP.           By: /s/ Patrick Bertagna   Name: Patrick
Bertagna   Title: Chief Executive Officer      

 





